DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 32-37, 49, 20, 54-56 and 78-80 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by US Patent Application Publication 2009/0053594 to Johnson et al.
1)	With respect to claim 1, Johnson et al. teach a rechargeable metal-air battery comprising: 
a) a negative electrode capable of taking and releasing active metal ions; 
b) a porous positive electrode using oxygen as an electroactive material; 
c) an electrolyte configured to conduct ions between the negative and positive electrodes and comprising one or more phases, 
wherein at least one phase comprises a solvent (a liquid) and at least partially fills the pores of the positive electrode, characterized in that the liquid is carbonate (a polar aprotic solvent) and comprises LiBr or LiI (an oxygen evolving catalyst) soluble in the liquid that partially fills the positive electrode, wherein the oxygen evolving catalyst comprises LiBr or LiI (a halide) (Johnson et al.: Section [0056]).

Johnson et al. teach the same oxygen evolving catalyst of the air battery, therefor, lacking of any clear distinction between the claimed oxygen evolving catalyst of the air battery and those disclosed by Johnson et al., it would be inherent for the oxygen evolving catalyst of the air battery of Johnson et al. to be configured to evolve oxygen gas by oxidizing during the charge of the battery a metal oxide discharge product formed in the positive electrode during the discharge of the battery.

2)	With respect to claims 32-37 and 79, as discussed above, Johnson et al. teach the same the oxygen evolving catalyst of the metal air battery, therefor, lacking of any clear distinction between the claimed catalyst of the battery and those disclosed by Johnson et al., it would have inherent for the catalyst of Johnson et al. to have the same property as described in claims 32-37 and 79.

3)	With respect to claim 49, Johnson et al. teach the rechargeable metal-air battery, wherein the polar, aprotic solvent comprises carbonates, esters or ethers (Johnson et al.: Section [0056]).

4)	With respect to claim 50, Johnson et al. teach the rechargeable metal-air battery, wherein the electrolyte comprises a separator (a second phase) that is interposed between the positive and negative electrodes (Johnson et al.: Section [0056]).
Johnson et al. teach the same electrolyte of the air battery, therefor, lacking of any clear distinction between the claimed electrolyte of the air battery and those disclosed by Johnson et al., it would be inherent for the electrolyte of the air battery of Johnson et al. to be semi-permeable and substantially impermeable to the oxygen evolving catalyst. 

5)	With respect to claim 54, Johnson et al. teach the rechargeable metal-air battery, wherein the electrolyte includes a butylene carbonate additive (Johnson et al.: Section [0056]).

6)	With respect to claims 55 and 56, Johnson et al. teach the rechargeable metal-air battery, wherein the negative electrode is capable of taking and releasing active Li ions, wherein the positive electrode further comprises Li2O2 (Johnson et al.: Section [0056]).

7)	With respect to claim 78, Johnson et al. teach the rechargeable metal-air battery, wherein the halide is I or Br (Johnson et al.: Section [0056]).

8)	With respect to claim 80, Johnson et al. teach the rechargeable metal-air battery, wherein the negative electrode further comprises one or more alloying material, such as, Si, Sn or Al (Johnson et al.: Section [0056]).
	
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINGWEN R ZENG whose telephone number is (571)272-6649. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        11/3/2022